[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION FOR SUMMARY JUDGMENT (#115)
The defendant Jacek Jancewicz' home improvement contractor agreed to construct an addition to the residence of the plaintiffs David and Arlene Begelmen in exchange for a fee in excess of $60,000.00. The plaintiffs' complaint alleges that the defendant contractor failed to complete the work agreed upon and that the work that was completed was performed in a substandard manner.
The defendant now seeks summary judgment based on the grounds that the plaintiffs' cannot recover under a breach of contract theory when a home improvement contract is not in writing. The writing that is present in this case cannot be said to constitute a contract. Connecticut General Statutes 20-429, the Home Improvement Act, states that no home improvement contract shall be valid and enforceable unless it is in writing and unless it contains the entire agreement between the owner and the contractor. Conn. Gen. Stat. 20-429, Sidney v. DeVries,215 Conn. App. 350, 354 (1990). Moreover, the Connecticut Supreme Court has recently declared that "the written contract requirement of the Home Improvement Act is without exception." Barrett Builders v. Miller,215 Conn. 316, 323 (1990).
For the reasons stated, summary judgment is granted on count one.
PICKETT, J.